                 Case 18-22504       Doc 50-3      Filed 10/20/20     Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND

In Re:                                                *
      VANESSA E. HALL,                                * Case No. 18-22504-NVA
            Debtor                                    * Chapter 13
*******************************************************
                       NOTICE OF MOTION TO MODIFY
                   CHAPTER 13 PLAN AFTER CONFIRMATION

        A motion was filed on behalf of the debtor to modify the Chapter 13 Plan that has been
confirmed in this case. Your rights may be affected. You should read these papers carefully and
discuss them with your lawyer. If you do not have a lawyer, you may wish to consult one. A copy
of the motion and proposed modified plan is attached.

If you do not want the court to grant the motion to modify the Chapter 13 Plan, or if you want the
court to consider your views on the motion, then by November 17, 2020 (parties served by mail
may add three (3) additional days to the response deadline) you or your lawyer must file with the
Clerk of the Bankruptcy Court a response to the motion explaining your position and mail a copy
of the response to the debtor, debtor’s counsel (if applicable), trustee and other related parties in
accordance with Federal Bankruptcy Rule 3015(g).

     If you file a timely response to the motion, the hearing on the motion will take place on

                             Tuesday, December 1, 2020 at 10:00 am

                                      In Courtroom 2-A
                                United States Bankruptcy Court
                                    101 W Lombard Street
                                     Baltimore, MD 21201

        If you or your lawyer do not file and serve a timely response to the motion, the court may
find that you do not oppose the relief sought in the motion and may grant or otherwise rule on the
motion without a hearing.

Dated:    October 20, 2020                    /s/David B. Mintz
                                              David B. Mintz, Federal Bar number 14508
                                              Law Office of David B. Mintz, PC
                                              10632 Little Patuxent Parkway, Suite 249
                                              Columbia, MD 21044
                                              (443) 832-6060
                                              (443) 832-6061 (Facsimile)
                                              dmintz@dmintalaw.com

                                              Counsel for Debtor/Movant
